Citation Nr: 9910191	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to May 1977.

In a June 1979 rating action, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of the determination at that time.  He failed to 
file a Notice of Disagreement (NOD) within one year, and the 
June 1979 rating decision became final.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating action in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
psychiatric disorder.  The veteran appealed and requested a 
hearing before the Board.  The veteran failed to appear for 
his scheduled Board hearing in February 1994.  The case was 
remanded by the Board in December 1995 for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In June 1979, the RO denied service connection for a 
psychiatric disorder; that decision was not appealed in a 
timely manner and became final.

3.  Evidence received since the June 1979 rating decision is 
considered to be new and material evidence which is relevant 
and probative to the issue of entitlement to service 
connection for a psychiatric disorder.

4.  The veteran's service medical records reflect a diagnosis 
following psychiatric evaluation of immature personality, 
manifested by poor impulse control, poor work performance, 
and disciplinary problems.

5.  The veteran currently has a diagnosis of psychosis, 
variously diagnosed as a schizoaffective disorder and 
paranoid schizophrenia.

6.  VA medical opinion has linked the veteran's current 
psychiatric disorder to symptoms first manifested in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for a psychiatric disorder has been presented.  
38 U.S.C.A. §§ 1131, 5107, 5108, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2.  A psychosis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 
(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  Under the new Elkins test, the VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the June 1979 RO decision.  When the Board initially 
reviewed the veteran's claim in December 1995, it was noted 
that several VA and private clinical records were not in the 
claims folder.  The case was remanded to obtain those records 
and also to afford the veteran a VA psychiatric examination 
to determine the nature and extent of any current psychiatric 
disability and, if present, to obtain a medical opinion as to 
whether such acquired psychiatric disorder, as distinguished 
from a personality disorder was present in service, and 
whether a psychosis was present in the first post-service 
year.

Pursuant to the December 1995 Board remand, recently 
submitted evidence includes records of multiple post-service 
hospitalizations for treatment of a variously diagnosed 
psychosis.  The veteran was hospitalized by VA from January 
9, 1979, to June 5, 1979, for treatment of what was reported 
as erratic behavior, violent outbursts and destruction of 
household items.  The veteran was noted to have a history of 
drug and alcohol abuse dating back to 1976.  He had been 
treated for four months at a facility called Homestead House 
and also wandered around the country.  On one occasion, the 
veteran was found in Kentucky, hallucinating, disoriented and 
unable to care for himself.  Psychiatric evaluation at the 
time of his admission showed rambling, disorganized, 
irrational and over-productive speech.  The veteran was 
anxious and exhibited hostility, grandiosity and paranoid 
delusions.  Brief periods of catatonia were noted, and mood 
and affect were incongruous.  The veteran was seen for 
individual and group therapy; he was treated with 
antipsychotic medications and responded well to treatment.  
The veteran was discharged in June 1979.  The discharge 
summary notes diagnoses of schizophrenic reaction, catatonic 
type, drug and alcohol abuse, and social maladjustment.

Shortly after his discharge from the VA facility, the veteran 
was noted to have overdosed on Haldol and reportedly 
hospitalized at St. Francis Hospital for four days in June 
1979.  The veteran was readmitted to the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC) in July 1979 and 
remained there as an in-patient until May 1980 for treatment 
of paranoid schizophrenia.  The veteran had returned to the 
VAMC in July 1979 complaining of disoriented thoughts and 
feeling that his mind was racing with the devil.

The veteran was readmitted to St. Francis Hospital from July 
1, 1995, to July 24, 1995, for treatment of a chronic 
schizoaffective disorder.  The veteran was discharged to 
Mayview State Hospital where he remained until January 1996.  
The discharge summary from Mayview State Hospital contains 
diagnoses of bipolar disorder, manic type, antisocial 
personality disorder and history of drug and alcohol abuse.

The veteran was hospitalized again at St. Francis Hospital 
from May 7, 1996, through May 15, 1996, for treatment of a 
recurrent schizoaffective disorder, depressed phase.  The 
veteran returned to the emergency room on two occasions in 
June 1996 for treatment.

The veteran was hospitalized at Butler Memorial Hospital from 
July 12, 1996, to July 19, 1996, for treatment of a mixed 
psychotic schizoaffective disorder, drug and alcohol 
dependence and non-compliance with treatment.

The veteran was seen for VA psychiatric examination in 
November 1996.  The examiner concluded that the veteran's 
psychosis had first occurred during the veteran's military 
service.  However, the VA examiner stated that this was based 
on the veteran's report, inasmuch as the veteran's claims 
folder had not been received nor reviewed.  The RO found that 
the conclusions of the VA psychiatrist who examined the 
veteran in November 1996 were inadequate, insofar as they 
based on the veteran's reported history and not on the 
medical evidence.  For this reason, the veteran was seen for 
further VA psychiatric examination in December 1998 by a 
board of two psychiatrists.

The report the December 1998 VA psychiatric examination noted 
that the veteran's medical record and both volumes of the 
claims folder had been reviewed by both physicians.  It was 
indicated that the veteran's reports were considered 
unreliable because the details he provided were inconsistent 
with documentation in the claims folder.  Specifically, the 
veteran reported that he was a "B" student in high school, 
played on the soccer team and had friends.  He denied using 
alcohol or drugs in high school and indicated that he had a 
good relationship with both of his parents.  Review of the 
claims folder, however, showed that the veteran was a poor 
student in high school, did not participate in sports and 
started using substances while still in high school.  
Further, the veteran had poor relationships with family 
members, particularly with his father.  Post-service 
psychiatric treatment records noted erratic behavior, violent 
outbursts and destruction of property, among other things.  
The veteran was first noted to be delusional during a VA 
hospitalization in 1979.  There were various references in 
the record to support a finding that the veteran had been 
using illegal drugs prior to his period of military service.

On examination, the veteran was observed to have a minor 
tremor in his hands and feet.  He appeared to be in good 
contact with the routine affects of reality, but was 
suspicious and guarded.  The veteran demonstrated a mild 
religious preoccupation; his speech was tangential and 
circumstantial.  The veteran's mood was hypomanic and his 
speech was noted to be somewhat pressured.  The veteran had 
poorly organized thoughts and reported ongoing visual and 
auditory hallucinations.  In response to the specific 
questions raised by the Board in the December 1995 remand, 
the following medical opinions were provided by both VA 
psychiatrists.  The veteran is presently disabled due to his 
psychiatric problems which are greatly exacerbated by his 
drug dependence.  While there was no evidence of actual 
psychotic thinking during the veteran's period of active 
military service, both examiners concluded that the veteran's 
bizarre behavior could have indeed been related to the 
veteran's later illness.  Both examiners indicated that the 
veteran experienced a lengthy prodromal phase of his 
psychotic illness, complicated by heavy drug abuse or by 
significant drug abuse, from approximately 1977 until 1978.  
The veteran's symptoms were first attributed to heavy drug 
use when he was hospitalized at a state hospital in 1978.  
The veteran was not diagnosed with a schizophrenic illness 
during his admission to the state hospital, but the examiners 
indicated that the veteran would not have had any actual 
history of mental illness at that time, so the most 
reasonable explanation for his bizarre behavior would have 
been his drug use.  The VA psychiatrists stated that, with 
the benefit of hindsight, it is more likely that the 
veteran's behavior was also attributable to the early phases 
of his psychotic disorder.  It was also noted that the 
veteran was treated with antipsychotic medication during his 
state hospitalization in 1978 which would have actually 
stabilized his psychotic symptoms.  At the time of his 
January 1979 VA hospitalization wherein he was first 
diagnosed with schizophrenia, the recorded clinical data 
noted a history of treatment for "mental illness."  The 
diagnostic impression was chronic schizoaffective disorder 
and drug and alcohol dependence.

Based on the foregoing, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a psychiatric 
disorder.  As such, the veteran's claim is reopened.  Justus 
v. Principii, 3 Vet. App. 510 (1992).  Inasmuch as the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder is reopened, we will now proceed to 
apply Court precedent to decide the veteran's claim on the 
merits.

The Board finds that the veteran's claim for service 
connection for a psychiatric disorder is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, we find that 
he has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Furthermore, after reviewing the entire evidentiary record, 
we are satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the appellant is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  If a psychosis becomes manifest to a degree of 
10 percent or more within one year after discharge from 
service, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

The service medical records reveal that the veteran was given 
a psychiatric evaluation in April 1977 following a period of 
19 days in which he was away from his unit without leave 
status.  The veteran showed up in Spain and reported that he 
was unhappy with being in the service and felt that his 
enlistment was a mistake.  At that time, mental status 
examination was unremarkable.  The veteran appeared 
disheveled and untidy.  There was no evidence of psychosis, 
neurosis or clinical depression.  The diagnosis was immature 
personality, manifested by poor impulse control, poor work 
performance, and disciplinary problems.  The veteran was 
recommended for administrative separation based on 
unsuitability.  The veteran was subsequently discharged from 
service in May 1977.

Post-service treatment records reflect that, within one year 
of the veteran's discharge from service, he was hospitalized 
at Western State Hospital in Kentucky from January to 
February 1978.  The veteran had been picked up by police and 
put in jail after exhibiting bizarre behavior; he was seen by 
a therapist and observed to have had alternating periods of 
rage and stupor.  At the time of his admission, the veteran 
was confused, disoriented and having auditory hallucinations.  
The final diagnoses included was drug dependence (LSD, 
marijuana and heroin).

Thereafter, the claims folder contains records for no less 
than seven private and VA hospitalizations for treatment of 
psychoses variously diagnosed as schizophrenia and 
schizoaffective disorder from 1979 through 1993.  As noted 
above, additional records have been associated with the 
claims folder which document further private and VA 
hospitalizations on several more occasions up through July 
1996.

In summary, it is undisputed that the veteran has a current 
psychosis.  The service medical records show that the veteran 
exhibited some bizarre behavior and was away without leave 
for nineteen days; he was administratively discharged from 
service for what was diagnosed as an immature personality 
disorder.  Within one year of his discharge from service, the 
veteran was hospitalized and noted to have hallucinations 
associated with bizarre behavior which were diagnosed as 
symptoms of drug abuse.  Current VA examination in December 
1998, by a board of two psychiatrists, indicates that the 
veteran's bizarre behavior in service and within one year of 
his discharge from service, during the hospitalization in 
Kentucky, were part of an extended prodromal phase of the 
veteran's currently diagnosed psychosis.  As such, and based 
on the VA report of examination in December 1998, service 
connection for a psychiatric disorder is granted.


ORDER

1.  New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been submitted.

2.  Service connection for a psychiatric disorder based on a 
de novo review of the record is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

